United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3212
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Duianete Moore

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 21, 2021
                             Filed: October 14, 2021
                                  [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Duianete Moore pled guilty to Hobbs Act robbery, in violation of 18 U.S.C.
§ 1951(a); brandishing a firearm in furtherance of a crime of violence, in violation
of 18 U.S.C. § 924(c)(1)(A)(ii); and possession of a firearm by a convicted felon, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court 1 deemed Moore
a career offender and sentenced him to a within-guidelines term of imprisonment of
264 months. See U.S.S.G. § 4B1.1(a). Moore appeals, asserting the district court
erred when it used two prior state convictions for crimes committed when he was 16
years old to deem him a career offender. Moore, although a juvenile, was classified
as an adult for both convictions applying Missouri’s statutory process.

      We review de novo whether a defendant qualifies as a career offender. United
States v. Ojeda-Estrada, 577 F.3d 871, 875 (8th Cir. 2009). For career offender
purposes, a prior felony conviction includes “[a] conviction for an offense
committed prior to age eighteen . . . if it is classified as an adult conviction under the
laws of the jurisdiction in which the defendant was convicted.” U.S.S.G. § 4B1.2
cmt. n.1. The district court correctly applied the career offender enhancement. See
United States v. McNeil, 90 F.3d 298, 299-300 (8th Cir. 1996) (holding an adult
conviction at age 17 was a career offender predicate).

       We also reject Moore’s constitutional claims. United States v. Trimble, 2
F.4th 771, 773 (8th Cir. 2021) (de novo review); United States v. Jones, 574 F.3d
546, 553 (8th Cir. 2009) (“[T]he Eighth Amendment does not prohibit using an adult
conviction based on juvenile conduct to increase a sentence.”); United States v.
Webster, 159 F. App’x 134, 136 (11th Cir. 2005) (unpublished per curiam) (“[D]ue
process is not implicated merely because [a defendant] committed and was convicted
of the predicate offense while a juvenile.”); United States v. Doxey, 833 F.3d 692,
710 (6th Cir. 2016) (“[E]very court . . . has rejected the argument . . . that a
defendant’s career offender status violates equal protection guarantees, insofar as
the predicate offenses include state convictions obtained before the defendant was
eighteen years old.” (collecting cases)). Finally, Moore waived the argument that
the commentary impermissibly expands the scope of the career offender guideline.



      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
                                      -2-
See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008) (“Claims not raised in an
opening brief are deemed waived.”).

      We affirm the judgment of the district court.
                      ______________________________




                                       -3-